Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed 8/11/2021.  Currently, claims 1-20 are pending.

Claim Objections
Claims 2, 4, 14, 16 are objected to because of the following informalities:
In claim 2, line 2, the claimed limitation “a first VM” should be corrected to “the first VM” to refer to “a first VM” taught in claim 1, line 3.
In claim 4, line 2, the claimed limitation “forwarding the request from the VNIC to the second service” should be changed to “forwarding the request from the VNIC to the instance of the second service”.
In claim 14, line 2, the claimed limitation “each entry” should be changed to “the entry” to correspond with “an entry” taught in claim 10, line 8.
In claim 16, line 8, the first occurrence of the abbreviation “VNIC” should include a full length expression before the abbreviation could be used.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 14 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 9, lines 3-4, the claimed limitation “the other local service registries” lacks of antecedent basis.
In claim 14, lines 3-4, the claimed limitation “an internet protocol (IP) address for a VNIC associated with the respective service” is ambiguous because in claim 10, lines 7-8, there is one VNIC (a VNIC) that is associated with the second service. It is unknown to what the term “the respective service” refers. For purposes of examination, the term will be interpreted as "the second service”. Furthermore, the claimed limitation “an internet protocol (IP) address for a VNIC” in claim 14, line 3, should be changed to “the internet protocol (IP) address for the VNIC” to correspond with “an internet protocol (IP) address of the VNIC” taught in claim 13, line 3.
In claim 18, line 2, the claimed limitation “the host” lacks of antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 6-7, 10-11, 13, 16-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki et al (US 2011/0209148) in view of Gupta et al (US 2020/0301748) and Tsirkin (US 2019/ 0068491).
As per claim 1, Yamasaki teaches a computer implemented method for managing services within a server, comprising:
receiving a request from a first service to connect to a second service located in a virtual machine (VM) of the server (para 0081: “The VMM 10 is executed in the server device 1, and the management OS 20 is started to work on the VMM 10. The activated management OS 20 determines whether a connection request is received from the terminal device 2 (51). For example, by executing the certain application in the terminal device 2, the connection request is transmitted from the terminal device 2”);
locating a virtual network interface card (VNIC) associated with the second service (para 0069: “For example, the VM information includes the VM name of the VM 30, a domain ID used by the VMM 10 for identifying the VM 30, the name of the virtual NIC 30a (hereinafter, called an interface (I/F) name), and the like. The VM information includes an IP address allocated to the virtual NIC 30a”);
sending the request to the VNIC (para 0071: “the monitoring packet is issued in order to confirm that the VM 30 can be connected to the terminal device 2 via the virtual NIC 30a”); and 
forwarding the request from the VNIC to the second service to establish a connection between the second service and the first service (para 0071: “the monitoring 
Yamasaki does not explicitly teach that the first service is running on a first virtual machine (VM), the instance of the second service is running on a second (VM), and locating the VNIC using an entry in a service registry stored in the server cluster. However, Gupta teaches the first service is running on a first VM, the instance of the second service is running on a second (VM) (para 0031: For example, an instance of a service may be running on controller VM 308 and a second instance of the service may be running on controller VM 318), and Tsirkin teaches a server cluster (para 0002: “Data centers may include clusters consisting of multiple hosts (e.g., physical servers) in racks”), and locating the VNIC using an entry in a service registry stored in the server cluster (para 0034: “For example, the processing device may use a lookup table to find the second virtual machine, or other destination node 130, that is associated with the identifier of the virtual NIC 132B. The second virtual machine 130B or other destination node 130 may be connected to the virtual NIC 132B (e.g., via virtual NIC 132C). The lookup table may provide the virtual address of the second virtual machine or other destination node 130”). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yamasaki with those of Gupta and Tsirkin in order to help quickly provide requested services to the users.

As per claim 6, Gupta teaches wherein the second service is a database service (para 0015: The database management system 130 may include a server 132, a server 

As per claim 7, Tsirkin teaches wherein the service registry comprises an entry for each active service running on the server cluster, each listing comprising a host name and VNIC location for its respective active service (para 0011: “In an example, the packet processing module may also return an identifier of the destination node (e.g., an identifier of a second host system, a second hypervisor, a second virtual machine, etc.), an identifier of a NIC (e.g., virtual, physical, etc.)”; para 0012: “For example, when the packet processing module returns an identifier of a virtual NIC, the hypervisor may use a lookup table to determine a destination node (e.g., second virtual machine, second hypervisor, second host, etc.)) associated with (e.g., connected to) the virtual NIC”).

As per claim 10, the claims disclose similar features as of claim 1, and is rejected based on the same basis as claim 1.

As per claim 11, Tsirkin teaches including an IP tables forwarding rule (para 0009: “For example, a forwarding table may be used to lookup the destination node address to which the packet should be forwarded”), and Yamasaki teaches the IP table includes a host name and a port number of the instance of second service (para 0073: “connection information includes the IP address and the port number of the terminal device 2 connected to the VM 30 and the IP address and the port number of the VM 30”).  

As per claim 13, Tsirkin teaches retrieving an IP address of the VNIC from the service registry (para 0025: “In an example, when an identifier of a virtual NIC is returned, the hypervisor 162 may use a lookup table to identify the destination node 130 (e.g., virtual machine 130B, another hypervisor, another host, etc.) associated with the identifier of the virtual NIC. The lookup table may provide an address of the destination node 130 that is connected to the virtual NIC”).

As per claim 16-18 and 20, the claims disclose similar features as of claims 1, 11 and 13 and are rejected based on the same basis as claims 1, 11 and 13.

Claims 2-3, 8-9, 14-15, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki et al (US 2011/0209148) in view of Gupta et al (US 2020/0301748), Tsirkin (US 2019/ 0068491) and Xiao (US 2015/0281171).
As per claim 2, Yamasaki in view of Gupta and Tsirkin do not explicitly teach wherein the first service is running on a third VM located within the server cluster. However, Xiao teaches the first service is running on a third VM located within the server cluster (Fig. 2, para 0050: “The VMs for several tenants T1-Tn and several services S1-Sn are hosted on hosts 201-204. For instance, VMs T1-1, T1-2, and T1-3 for tenant T1 are hosted on hosts 201, 202, and 204, respectively. Similarly, VMs S1-1 and S1-2 are hosted on hosts 201 and 202, respectively”). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed 

As per claim 3, 19, Yamasaki, Gupta and Tsirkin do not explicitly teach wherein the first service is running within a first VM on a first host and the second service is running on a second host different from the first host. However, Xiao teaches the first service is running within a first VM on a first host and the second service is running on a second host different from the first host (para 0052: “Instead, the packets exchanged between a tenant VM and a service VM that are not on the same host are exchanged through a tunnel between the corresponding two hosts”.  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yamasaki and Tsirkin with those of Xiao in order to quickly provide requested services to the users.

As per claim 8-9 and 15, Yamasaki, Gupta and Tsirkin do not explicitly teach that the service registry is a centralized service registry located outside of a VM occupied by the first service and within the server cluster, or a local service registry, each VM of the server cluster includes a respective local service registry that is synchronized with each other local registries, and the VNIC is separate and distinct from the instance of the second service. However, Xiao teaches a local service registry (para 0008: “When the requesting tenant VM and the requested cloud service VM are on the same host, the packet is sent from the physical forwarding element (e.g., a virtual switch) of the host to the virtual port of the requested service VM”). Furthermore, one of ordinary skill in the 

As per claim 14, Tsirkin teaches a service registry including at least a service name and an IP address of the VNIC associated with the service (para 0025: “In an example, when an identifier of a virtual NIC is returned, the hypervisor 162 may use a lookup table to identify the destination node 130 (e.g., virtual machine 130B, another hypervisor, another host, etc.) associated with the identifier of the virtual NIC. The lookup table may provide an address of the destination node 130 that is connected to the virtual NIC”). Yamasaki, Gupta and Tsirkin do not explicitly teach that the service registry is a local service registry. However, Xiao teaches a local service registry (para 0008: “When the requesting tenant VM and the requested cloud service VM are on the same host, the packet is sent from the physical forwarding element (e.g., a virtual switch) of the host to the virtual port of the requested service VM”). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the .

Claims 4-5, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki et al (US 2011/0209148) in view of Gupta et al (US 2020/0301748), Tsirkin (US 2019/ 0068491) and Jain et al (US 2016/0094661).
As per claim 4, 12, Yamasaki in view of Gupta and Tsirkin do not explicitly teach sending the request to a load balancing port, and sending the request from the load balancing port to the instance of the second service. However, Jain teaches sending the request to a load balancing port and sending the request from the load balancing port to instance of the second service (Fig. 8, para 0046: “Each ISS 105 has a load balancer 160 that it uses to determine how to distribute the load for performing a service to one or more service nodes or one or more service node clusters that perform this service”). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yamasaki, Gupta and Tsirkin with those of Jain in order to improve total system performance through load balancing.

As per claim 5, Jain teaches selecting the instance from two or more instances of the second service in accordance with a current load being handled by the two or more instances of the second service (para 0046: “Each ISS 105 has a load balancer 160 that it uses to determine how to distribute the load for performing a service to one or more service nodes or one or more service node clusters that perform this service”, para 0057: “For instance, when the statistics show one service node as being too congested with data traffic, the load balancing rules or criteria can be adjusted dynamically for the load balancers that send data messages to this service node, in order to reduce the load on this service node while increasing the load on one or more other service node in the same service node cluster”).

Response to Arguments
Applicant's arguments filed 8/11/2021 have been fully considered and are discussed in detail below.
In response to applicant argument in page 7, regarding to “Claim Objections” and “Claims Rejections” sections, applicant's amendments filed 8/11/2021 overcome the objections and the rejections set forth in the previous office action. The objections and 112 rejections addressed in the previous office action to the claims are withdrawn. However, there are new claim objections and 112 rejections with the newly submitted amendments, is made in this office action, refer to the claim objections and 112 rejections above.
Applicant's arguments in pages 7-8, regarding to “Claim Rejection”, with respect to claims 1, 10 and 16 have been considered but are moot because the arguments do not apply to new combinations of references including new prior arts being used in the current rejection. The new grounds of rejection are necessitated by amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM NGUYEN whose telephone number is (571)272-4441.  The examiner can normally be reached on M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM T NGUYEN/Primary Examiner, Art Unit 2454